Citation Nr: 1204853	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gout, also claimed as rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to February 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) St. Petersburg, FL Regional Office (RO). 

The Board notes that on his April 2010 Substantive Appeal, the Veteran requested the opportunity to offer testimony in a Travel Board hearing.  The Veteran was sent a letter in June 2011 informing him that his requested hearing was scheduled for August 2011.  The Veteran did not attend his requested hearing, and he has not provided good cause as to why his hearing should be rescheduled.  This case may accordingly move forward without the need to remand for a new hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for gout (which he also referred to as rheumatoid arthritis), a condition which he contends is related to his active service.  For the reasons that follow, his claim must be remanded.  

Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, a review of the Veteran's service treatment records reveals that, in January 1988, the Veteran complained of suffering from right ankle pain and swelling.  X-rays were negative for abnormalities, and the Veteran had no obvious skin lesions or tophi.  A urinalysis was negative for uric acid crystals.  He was diagnosed as suffering from probable acute gouty arthritis, and he was treated with Indocin.  

Since the Veteran's retirement from active service, he has been diagnosed as suffering from a number of different conditions affecting a variety of joints and body parts.  The Veteran's private treatment records from 1996-2008 from Agripino Javier, MD show diagnoses of gout, gouty arthritis, and rheumatoid arthritis.  These records also show that the Veteran has, at various times, complained of pain and swelling in his feet, his knees, his hands, and his fingers.  

In contrast, the Veteran underwent a VA examination in July 2010.  In that examination, the examiner determined that there was no objective evidence that the Veteran suffered from gout or rheumatoid arthritis in his feet and ankles.  He accordingly did not offer an opinion as to whether the Veteran suffered from a condition that was causally related to his active service.  The examiner further noted that the Veteran suffered from degenerative joint disease of his left hand and arthritic changes of his right hand, but he determined that he could not provide a nexus opinion for these conditions without resorting to mere speculation.

The Board finds the opinion of the VA examiner to be problematic.  First, in determining that the Veteran does not suffer from gout or rheumatoid arthritis in his feet and ankles, the examiner relied on X-rays and urinalysis results performed by the Veteran's private treatment providers.  The examiner did not, however, order any X-rays or any further testing of his own to determine whether the Veteran suffered from any pathology in his feet and ankles.  Further, in his examination report, the examiner acknowledged that the Veteran suffered from pain and swelling in his feet and ankles during periods of flare-ups, and he noted that the Veteran was not currently suffering from a flare-up during his examination.  The examiner did not consider, however, whether the Veteran's flare-ups would be evidence that he suffered from gout, arthritis, or any other pathology of his feet and ankles.

With respect to the Veteran's arthritis of his hands, the examiner did not explain why the Veteran's arthritis in these areas was neither gouty arthritis nor rheumatoid arthritis.  Further, his explanation that he could not resolve the etiology of these conditions without resorting to mere speculation falls short of the threshold required for the Board to accept this opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) ("[B]efore the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.").  

Given the shortcomings of this opinion, the Board believes that a remand is necessary in order to get a more complete picture of the Veteran's current disabilities and their possible relation to his active service. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should undergo a VA examination to determine the nature and etiology of his claimed conditions.  This examination should be performed by a rheumatologist or any other examiner with the appropriate expertise in diagnosing arthritis, gout, and related conditions.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests (including, if indicated, X-rays and urinalysis) and studies should be conducted.

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what, if any, conditions (including gout, gouty arthritis, or rheumatoid arthritis) does the Veteran suffer from with respect to his feet, ankles, knees, and hands?

b) Are the Veteran's current conditions as likely as not (i.e. a 50 percent chance or greater) related to his in-service complaints of pain and his diagnosis of gouty arthritis?

c) Was the Veteran's in-service complaint of pain and swelling in his right foot an early manifestation of rheumatoid arthritis or any other condition from which he currently suffers?

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to render a determination as to the etiology, he/she should so state and indicate the reasons.

2.  The RO/AMC should then readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

